a matrimonial action in which the *502parties were divorced by judgment dated October 20, 2005, the defendant appeals from so much of an order of the Supreme Court, Nassau County (Ross, J.), dated March 31, 2008, as denied that branch of his cross motion which was for an award of an attorney’s fee.
Ordered that the order is affirmed insofar as appealed from, with costs.
Under the facts of this case, the Supreme Court properly denied that branch of the defendant’s cross motion which was for an award of an attorney’s fee. Rivera, J.R, Dillon, Miller, Balkin and Leventhal, JJ., concur.